Citation Nr: 0620078	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-38 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The only diagnoses of PTSD that relate it to a specific 
traumatic experience attribute this disorder to the veteran's 
childhood sexual trauma, and do not link it to his claimed 
stressor of an in-service jaw fracture caused by a fellow 
serviceman's punch.

2.  There is no evidence in the service medical records 
(SMRs) indicating that the veteran's in-service jaw fracture 
caused any psychiatric symptoms during service or at 
separation.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The RO 
complied with this timing requirement here by sending an 
October 2002 VCAA letter prior to its initial, April 2003 
denial of the veteran's claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The October 2002 letter also met the VCAA's requirements 
regarding the content of notification.  In it, the RO 
indicated that it was working on the veteran's claim for 
service connection for PTSD and how to establish entitlement 
to service connection.  The letter also asked for medical 
evidence showing treatment for PTSD from discharge to the 
present, evidence showing a current diagnosis of PTSD and its 
relationship to service, and specific types of information 
relating to in-service stressors claimed to have caused PTSD.  
The RO also wrote: "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you," and "[S]end us the evidence we need as soon as 
possible."  Moreover, to the extent that the October 2002 
letter and its December 2002 follow-up did not clearly 
indicate the respective responsibilities of VA and the 
veteran in obtaining information and evidence in support of 
his claim, the RO's August 2004 statement of the case (SOC) 
included the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159(c) (2005), which explains the respective 
responsibilities of VA and the veteran in obtaining Federal 
and non-Federal evidence.  Although Mayfield indicated that 
the two SOCs in that case did not satisfy VA's duty of 
affirmative notification, there the SOCs "did not contain 
any of the information expressly required by the VCAA 
notification provision," Mayfield, 444 F.3d at 1333, whereas 
here the SOC did contain such information, i.e., the text of 
38 C.F.R. § 3.159 (2005), including the explanation of the 
respective responsibilities of VA and the veteran in 
obtaining Federal and non-Federal information.  In addition, 
the RO readjudicated the claim in October 2004 and May 2005 
SSOCs after providing this information in the SOC, rendering 
any initial error harmless.  Cf. Mayfield, 444 F.3d at 1334 
(timing problem cured by Board remand following enactment of 
VCAA for new VCAA notification followed by readjudication).

Further, while this appeal was pending, on March 3, 2006, the 
Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
his claim for service connection for PTSD, he was not 
provided information regarding a disability rating or the 
effective date that would be assigned if this claim were 
granted (although he was given information regarding other 
disability ratings).  Despite this inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Because the Board will 
deny the claim for service connection for PTSD, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot, as there is no disability 
rating or effective date to assign.

Moreover, VA has obtained the SMRs, service personnel 
records, and all identified post-service medical records, and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (2005) (the diagnosis must conform to DSM-
IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

In the present case, the veteran's claimed stressor, as 
explained in his September 2002 claim and at the February 
2005 RO hearing, is that the jaw fracture resulting from a 
fellow serviceman's punch caused his PTSD.  The veteran has 
been diagnosed with PTSD consistent with the regulatory 
requirements.  However, even assuming that the jaw fracture, 
for which the veteran was granted service connection in June 
2003, is the type of event that can serve as a PTSD stressor, 
the veteran's claim must be denied because the evidence 
reflects that there is no link between the veteran's PTSD and 
the jaw fracture.  Every physician who opined as to the cause 
of the veteran's PTSD attributed it to his childhood sexual 
trauma, and not to the in-service jaw fracture.  For example, 
an August 2002 VA outpatient treatment (VAOPT) note indicates 
that psychological testing revealed a diagnosis of noncombat 
PTSD related to being raped at age 12; an April 2002 VAOPT 
note noted symptoms of PTSD related to childhood abuse; and a 
May 2002 private psychiatric evaluation by Dr. "A.C." 
concluded that the veteran had features of PTSD, residual to 
sexual abuse.  Moreover, when the veteran himself in January 
and November 2004 VAOPT notes attributed his PTSD to his in-
service jaw fracture, the clinical social worker and 
psychiatrist to whom he made these statements did not reach 
this, or any, conclusion as to the cause of the PTSD in their 
assessment or plan.  And the veteran's statements that his 
PTSD is related to his in-service jaw fracture is not 
competent evidence, as he does not have the expertise to 
testify as to this medical issue.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

The Board notes that there is no evidence in any of the SMRs, 
including those relating to the jaw fracture, that the 
incident caused psychiatric symptoms, the veteran's July 1977 
separation examination indicated his psychiatric system was 
normal, and the veteran indicated in the contemporaneous 
report of medical history that he did not have and had never 
had depression or excessive worry or nervous trouble of any 
sort.  Moreover, in a September 1977 statement of medical 
condition, the veteran indicated that there had been no 
change in his medical condition since his separation 
examination.

In sum, there is no evidence of a link between the veteran's 
PTSD and his in-service jaw fracture, even assuming this 
constitutes a stressor event.  As such a link is a necessary 
requirement for establishing service connection for PTSD, 
38 C.F.R. § 3.304(f) (2005), the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
doctrine is thus not for application.  The claim for service 
connection for service connection for PTSD must therefore be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


